Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 8, 10, 12 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010061487 to Ichige, Tatsuo et al. (hereinafter “Tatsuo”) in view of GB 2286055 A to Searle Bryan Norman et al. (hereinafter “Norman”).

Regarding Claim 1, Tatsuo teaches a torque sensor (see abstract and paragraphs [0020], [0050] and [0058] describing torque sensor 11 of the invention) comprising: 
a first rotating body capable of making axial rotation about an input axis (see drive circular ring 12, Fig. 7 and paragraphs [0060], [0061]);  
a second rotating body capable of making axial rotation about an output axis (see load circular ring 13, Fig. 7 and paragraphs [0060], [0061]).
Tatsuo is silent regarding the second rotating body comprising two projections fitted into a target of rotation on an end surface on a front side of the second rotating body.
Norman, in the field of torque sensing devices, teaches that it is common to use the second rotating body (22, Fig. 2) comprising two projections (see dowel pins 21 that are received in the apertures 25 as seen at Figs. 1 and 2, see page 7 last two paragraphs, thus the pins 21 are comprised in the second rotating body and projecting out to receive coupling ring 17, hence reading on the invention as claimed) fitted into a target of rotation (see the arrangement of the coupling ring 17 connected to the torque sensor 23 at Fig. 1, thus coupling ring 17 can reasonably be considered as the claimed target) on an end surface on a front side of the second rotating body (see arrangement at Figs. 1 and 2).
Norman into Tatsuo in order to efficiently and reliably attach the torque sensing device to another or target device.  The modification allows for a rigid connection which in turn improves overall accuracy of the system.
 Tatsuo as modified above further teaches a strain generation part (see four T-type arms 14, Fig. 7 and paragraphs [0061], [0062]) provided between the first rotating body (12) and the second rotating body (13), having a first surface facing one side in a first direction parallel to the input axis (see xz plan view arrangement at Fig. 7a showing for instance a first surface of the arm 14) and a second surface facing the other side in the first direction (see yz sectional side arrangement at Fig. 7b showing for instance a second surface opposite/other side of the arm 14), and configured to transfer rotation torque while generating a strain between the first rotating body and the second rotating body (see paragraphs [0061] – [0062] describing the arm 14 comprising strain gages A1-H4 and acts as a distorted sensor between the rings 13 and 12 thus reading on the invention as claimed); and 
a plurality of strain detection parts (strain gages A1-H4 arranged on the T-type arm 14 and specifically on the beam 15, Figs. 7a, 7b, see paragraphs [0060], [0062]) provided on the first surface and the second surface (see arrangement at Fig. 7a and 7b showing different sides having the respective strain gages), respectively, to detect a strain of the strain generation part (see paragraphs [0060] – [0062], [0067] – [0069]).  
Even though Tatsuo teaches a “T” shaped strain generation part as indicated above, Tatsuo does not explicitly teach the strain generation part comprising a beam Tatsuo at paragraph [0070] teaches that the invention is not restricted to the “T” type arms and that other connections are possible with a thin shank between the circular rings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use “I” shape as Tatsuo indicated that such modification is well within the scope of one of ordinary skill in the art.
In addition, Tatsuo in view of Norman as modified above teaches that it is common to use a strain generation part (see torque transmitting elements 28, see page 8, lines 3 – 7 and Fig. 2 of Norman) comprises a beam having a "I" shape (see “I” shaped torque transmitting elements 28 as shown at Fig. 2 of Norman) with a larger width in an axial rotation direction of the input axis at both ends of the beam (see arrangement at Fig. 2 of Norman) toward the first rotating body (24 of Norman) and the second rotating body (22 of Norman) respectively, a whole end surface of the "I" shape is in direct contact (see arrangement at Fig. 2 of Norman) with the second rotating body (22 of Norman), and another whole end surface of the "I" shape is in direct contact with the first rotating body (24 of Norman); and 
a thickness of the strain generation part (28 of Norman) in the first direction (see thickness of 28 at Fig. 3 being thin in a direction parallel to a central axis X-X, see page 8, lines 3 - 7 of Norman) is smaller than a minimum width of the strain generation part (see middle portion of the “I” beam at Fig. 2 seen in the circumferential direction of Norman) in the axial rotation direction of the input axis (see Fig. 2 showing thickness of Norman).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the “I” shaped structure of Norman into the “T” shaped structure of Tatsuo, since one of ordinary skill in the art would have found it obvious to substitute “I” shape for the “T” shape as these are equivalent structure known in the art (see paragraph [0070] of Tatsuo as well as Figs. 1 – 3 of Norman).  

Regarding Claim 3, Tatsuo as modified above teaches wherein the strain generation part (14) includes a plurality of connection parts (see beams 15, Figs. 7a, 7b, see paragraphs [0063], [0064]) extending radially between the first rotating body (12) and the second rotating body (13).  

Regarding Claim 4, Tatsuo in view of Norman as modified above teaches wherein the plurality of connection parts (15 of Tatsuo and/or 28 of Norman) have a plate like shape (see arrangement at Figs. 7a, 7b of Tatsuo showing a plate like shape and/or arrangement at Fig. 2 of Norman) in which a width in the first direction is smaller (see thickness of 28 at Fig. 3 being thin in a direction parallel to a central axis X-X, see page 8, lines 3 - 7 of Norman) than a width in an axial rotation direction of the input axis (see Fig. 2 of Norman showing axial rotation direction and having a wider dimension as compared to the thickness seen at Fig. 3 of Norman).

Regarding Claim 5, Tatsuo in view of Norman as modified above teaches wherein a circuit board (see for instance multiple circuit boards 61, 65, 71, 75, as described at paragraphs [0077] – [0085] of Tatsuo and/or microprocessor system 31, Figs, 2, 8 and page 8 lines 20 – 26 of Norman) to which the plurality of strain detection parts (strain gages A1-H4 of Tatsuo and/or 30 of Norman) are electrically connected is arranged between adjacent connection parts among the plurality of connection parts (see arrangement of microprocessor system 31 of Norman being arranged adjacent connection parts such as 29).

Regarding Claim 6, Tatsuo as modified above teaches wherein the plurality of strain detection parts (strain gages A1-H4 arranged on the T-type arm 14 and specifically on the beam 15, Figs. 7a, 7b) include a first strain detection part (see for instance detection part where the strain gages A1 – A2 are arranged, Fig. 7a)  provided on the first surface of a first connection part among the plurality of connection parts (see arrangement at Fig. 7a showing the first surface of a first connection part 15 (i.e. any one of the four connecting parts 15)), a second strain detection part (see for instance detection part where the strain gages B1, B2 are arranged, Fig. 7a) provided on the first surface of a second connection part among the plurality of connection parts (see arrangement at Fig. 7a showing the first surface of a first connection part 15 (i.e. any one of the four connecting parts 15)), a third strain detection part (see for instance detection part where the strain gages A3, A4 are arranged, Fig. 7b) provided on the second surface of the first connection part (see arrangement at Fig. 7b showing the second surface at the strain gauge region A3, A4), and a fourth strain detection part (see for instance 

Regarding Claim 7, Tatsuo as modified above teaches wherein the first connection part (connection part 15 where A1-A4 is arranged) and the second connection part (connection part 15 where B1-B4 is arranged) are connection parts adjacent in an axial rotation direction of the input axis (see arrangement at Figs. 7a, 7b).  

Regarding Claim 8, Tatsuo as modified above teaches wherein the first strain detection part (see for instance detection part where the strain gages A1 – A2 are arranged, Fig. 7a), the second strain detection part (see for instance detection part where the strain gages B1, B2 are arranged, Fig. 7a), the third strain detection part (see for instance detection part where the strain gages A3, A4 are arranged, Fig. 7b), and the fourth strain detection part (see for instance detection part where the strain gages B3, B4, which is arranged on the other side surface of the torque sensor 11 due to symmetrical arrangements as seen at Fig. 7b) are arranged equidistantly from the input axis (see arrangement at Fig. 7a, 7b).  

Regarding Claim 10, Tatsuo as modified above teaches wherein the first connection part (see connection part 15 where A1, A2 are arranged, Fig. 7a) and the second 
the plurality of strain detection parts (strain gages A1-H4 arranged on the T-type arm 14 and specifically on the beam 15, Figs. 7a, 7b) include a fifth strain detection part (see for instance detection part where the strain gages C1 – C2 are arranged, Fig. 7a) provided on the first surface of a third connection part (see arrangement at Fig. 7a showing the first surface of a third connection part 15 (i.e. connecting part 15 where C1 and C2 are arranged)) provided at a position diagonal to the first connection part (connection part 15 where A1 and A2 are arranged) about the input axis (see arrangement at Fig. 7a), a sixth strain detection part (see for instance detection part where the strain gages D1 – D2 are arranged, Fig. 7a) provided on the first surface of a fourth connection part (see arrangement at Fig. 7a showing the first surface of a fourth connection part 15 (i.e. connecting part 15 where D1 and D2 are arranged)) provided at a position diagonal to the second connection part (connection part 15 where B1, B2 are arranged) about the input axis (see arrangement at Fig. 7a), a seventh strain detection part (see for instance detection part where the strain gages C3 – C4 are arranged, Fig. 7b) provided on the second surface of the third connection part (see Fig. 7b showing the second surface on the left of Fig. 7b where C3 and C4 are arranged), and an eighth strain detection part (see for instance strain gages D3 – D4 which is arranged on the other side surface of the torque sensor 11 due to symmetrical arrangements as seen at Fig. 7b) provided on the second surface of the fourth connection part (see arrangement 

Regarding Claim 12, Tatsuo as modified above teaches wherein the strain detection parts are strain gauges (see strain gages A1-H4) arranged on the first surface and the second surface of the strain generation part (see arrangement at Figs. 7a and 7b showing the first and second surface of the strain generation part 14, 15, 16).  

Regarding Claim 13, Tatsuo as modified above teaches wherein the strain detection parts are gauge patterns deposited on the first surface and the second surface of the strain generation part (see strain gauges A1-H4 having the specific pattern that are attached/deposited on the first and second surface of the strain generation part 14, note that Tatsuo does not describe the deposition of the strain gauge, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the gauge patterns A1-H4 as being deposited on the strain detection part 14 since the elements are different elements and being joined (i.e. deposited) accordingly) .  In addition it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use gauge patterns deposited on the respective surfaces, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 14, Tatsuo as modified in claim 13 above teaches wherein at least one surface of the first surface and the second surface of the strain generation part (see surface of T-type arm 14 at Fig. 7a), an end surface of the first rotating body (12) in the first direction, and an end surface of the second rotating body (13) in the first direction reside on an identical plane (see arrangement at Figs. 7a, 7b).  

Regarding Claim 15, Tatsuo as modified above teaches wherein the strain generation part (14, 15, 16) formed as a separate member (T-type arm as shown at Fig. 7a) is joined to at least one of the first rotating body (12) and the second rotating body (13).  

Regarding Claim 16, Tatsuo teaches a power control actuator (see abstract and Fig. 1) comprising: 
a first rotating body capable of making axial rotation about an input axis (see drive circular ring 12, Fig. 7 and paragraphs [0060], [0061]);  
a second rotating body capable of making axial rotation about an output axis (see load circular ring 13, Fig. 7 and paragraphs [0060], [0061]).
Tatsuo is silent regarding the second rotating body comprising two projections fitted into a target of rotation on an end surface on a front side of the second rotating body.
Norman, in the field of torque sensing devices, teaches that it is common to use the second rotating body (22, Fig. 2) comprising two projections (see dowel pins 21 that are received in the apertures 25 as seen at Figs. 1 and 2, see page 7 last two paragraphs, thus the pins 21 are comprised in the second rotating body and projecting 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate projections/pins of Norman into Tatsuo in order to efficiently and reliably attach the torque sensing device to another or target device.  The modification allows for a rigid connection which in turn improves overall accuracy of the system. 
Tatsuo as modified above further teaches a strain generation part (see four T-type arms 14, Fig. 7 and paragraphs [0061], [0062]) provided between the first rotating body (12) and the second rotating body (13), having a first surface facing one side in a first direction parallel to the input axis (see xz plan view arrangement at Fig. 7a showing for instance a first surface of the arm 14) and a second surface facing the other side in the first direction (see yz sectional side arrangement at Fig. 7b showing for instance a second surface opposite/other side of the arm 14), and configured to transfer rotation torque while generating a strain between the first rotating body and the second rotating body (see paragraphs [0061] – [0062] describing the arm 14 comprising strain gages A1-H4 and acts as a distorted sensor between the rings 13 and 12 thus reading on the invention as claimed); and 
a plurality of strain detection parts (strain gages A1-H4 arranged on the T-type arm 14 and specifically on the beam 15, Figs. 7a, 7b, see paragraphs [0060], [0062]) 
an encoder (see measuring circuit 82, Fig. 8 and paragraph [0084] describing the rotating part measuring circuit which is communicates with the different parts as shown at Fig. 1) fixed to at least one of the first rotating body and the second rotating body (see arrangement at Fig. 8 showing the first rotating body 12, second rotating body 13 and the measuring circuit 82 arranged in between).
 Even though Tatsuo teaches an encoder 82 as described above, Tatsuo in view of Norman is silent or not clear if the encoder is fixed to at least one of the first rotating body and the second rotating body.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the encoder on either of the first or second rotating body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  
Even though Tatsuo teaches a “T” shaped strain generation part as indicated above, Tatsuo does not explicitly teach the strain generation part comprising a beam having an “I” shape with a larger width in an axial rotation direction of the input axis at both ends of the beam toward the first rotating body and the second rotating respectively.  However, Tatsuo at paragraph [0070] teaches that the invention is not restricted to the “T” type arms and that other connections are possible with a thin shank between the circular rings.  Therefore, it would have been obvious to one having Tatsuo indicated that such modification is well within the scope of one of ordinary skill in the art.
In addition, Tatsuo in view of Norman as modified above teaches that it is common to use a strain generation part (see torque transmitting elements 28, see page 8, lines 3 – 7 and Fig. 2 of Norman) comprises a beam having a "I" shape (see “I” shaped torque transmitting elements 28 as shown at Fig. 2 of Norman) with a larger width in an axial rotation direction of the input axis at both ends of the beam (see arrangement at Fig. 2 of Norman) toward the first rotating body (24 of Norman) and the second rotating body (22 of Norman) respectively, a whole end surface of the "I" shape is in direct contact (see arrangement at Fig. 2 of Norman) with the second rotating body (22 of Norman), and another whole end surface of the "I" shape is in direct contact with the first rotating body (24 of Norman); and 
a thickness of the strain generation part (28 of Norman) in the first direction (see thickness of 28 at Fig. 3 being thin in a direction parallel to a central axis X-X, see page 8, lines 3 - 7 of Norman) is smaller than a minimum width of the strain generation part (see middle portion of the “I” beam at Fig. 2 seen in the circumferential direction of Norman) in the axial rotation direction of the input axis (see Fig. 2 showing thickness of strain generating part 28 being thinner than the width in the axial rotation direction as seen at 28, Fig. 2, see page 8, lines 3 – 7 of Norman).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the “I” shaped structure of Norman into the “T” shaped structure of Tatsuo, since one of ordinary skill in the art Tatsuo as well as Figs. 1 – 3 of Norman).  

Regarding Claim 17, Tatsuo as modified above teaches wherein the first rotating body (12) and the second rotating body (13) are provided as concentric circles having diameters different from each other (see arrangement at Fig. 7).
Tatsuo in view of Norman does not explicitly teach at least part of the encoder is arranged on an inner peripheral side of the second rotating body positioned on an outer peripheral side.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the encoder as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 18, Tatsuo as modified above teaches wherein the strain generation part (14, 15, 6) includes a plurality of connection parts (15) extending radially between the first rotating body (12) and the second rotating body (13), and at least part of the encoder is arranged between the plurality of connection parts adjacent in an axial rotation direction of the input axis.  
Tatsuo in view of Norman does not explicitly teach at least part of the encoder is arranged between the plurality of connection parts adjacent in an axial rotation direction of the input axis.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the encoder as In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 2, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuo in view of Norman and further in view of JP 2004077172A to Yamashita, Haruhisa et al. (hereinafter “Yamashita”).

Regarding Claim 2, Tatsuo teaches wherein the plurality of strain detection parts (14, 15, 16) include a first strain gauge (A1, A2), a second strain gauge (B1, B2), a third strain gauge (C1, C2), and a fourth strain gauge (D1, D2) that are provided on the first surface to detect shear stress acting on the strain generation part (see arrangement at Fig. 7a showing the first surface and detecting the distortion/strain thereon), and a fifth strain gauge (A3, A4), a sixth strain gauge (B3, B4), a seventh strain gauge (C3, C4), and an eighth strain gauge (D3, D4) that are provided on the second surface to detect shear stress acting on the strain generation part (see arrangement at Fig. 7b showing one portion of the second surface).
Tatsuo in view of Norman as modified above does not explicitly teach the strain gauges being configured as an equivalent circuit of an 8-active 4-guage method.
Yamashita, in the field of torque measuring devices, teaches that it is common to configure strain gauges, and configure an equivalent circuit of an 8-active 4-gauge method (see paragraph [0027] and Fig. 8 illustrating strain gauges T1-T4 and C1-C4 arranged in a bridge type circuit similar to the instant application).
Yamashita into Tatsuo in view of Norman in order to improve the precision and sensitivity of the system.

Regarding Claim 9, Tatsuo in view of Norman in view of Yamashita as modified above teaches wherein each of the first strain detection part, the second strain detection part, the third strain detection part, and the fourth strain detection part (see detection parts at the four beams 15 as shown at Fig. 7a of Tatsuo and/or beam shape strained portions 21, Figs. 3, 5 of Yamashita) includes a first sensitive part (see any one of gages A1, A2, B1, B2, C1, C2 and D1, D2, Fig. 7a of Tatsuo and/or C1-C4, T1-T4, Figs. 3, 8 of Yamashita) configured to detect a strain in a direction orthogonal to the input axis (see paragraph [0062] of Tatsuo and/or paragraph [0027 of Yamashita ) and in a direction inclined in a predetermined direction by 45 degrees with respect to a radial direction about the input axis (see strain detection sections Pa and Pb at Figs. 6, 7 of Yamashita arranged at 45 degrees) and a second sensitive part configured to detect a strain in the direction orthogonal to the input axis (see any one of gages A1, A2, B1, B2, C1, C2 and D1, D2, Fig. 7a of Tatsuo and/or C1-C4, T1-T4, Figs. 3, 8 of Yamashita) and in a direction orthogonal to a detection direction of the first sensitive part (see arrangement at Figs. 7a/7b of Tatsuo and arrangements at Figs. 3, 6, 7 of Yamashita) to configure an equivalent circuit of an 8-active 4-gauge method (see arrangement at Fig. 8 of Yamashita showing bridge circuit, see modification in claim 2 above).  

Regarding Claim 11, Tatsuo in view of Norman in view of Yamashita as modified above teaches wherein each of the fifth strain detection part, the sixth strain detection part, the seventh strain detection part, and the eighth strain detection part includes a first sensitive part configured to detect a strain in a direction orthogonal to the input axis and in a direction inclined in a predetermined direction by 45 degrees with respect to a radial direction about the input axis and a second sensitive part configured to detect a strain in the direction orthogonal to the input axis and in a direction orthogonal to a detection direction of the first sensitive part to configure an equivalent circuit of an 8-active 4-gauge method (see rejection of claim 9 above, note that the fifth, sixth, seventh and eighth strain detection parts are arranged on the other side of the first, second, third and fourth detection parts respectively, see Figs. 7a, 7b of Tatsuo and Figs. 3 – 8 of Yamashita).  

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made upon applicant’s response.
Regarding Claim 19, none of the prior art of records appear to teach “wherein the encoder includes a circuit board arranged on one side of the power control actuator to which the first surface of the strain generation part faces, a magnetic disc oppositely arranged on the other side of the power control actuator to which the second surface of the strain generation part faces, and a magnetic field detection element arranged 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee Jung Hwan (KR 20080064098 A) teaches tool for measuring rotation force transferred between members however does not explicitly teach an encoder as claimed in claim 19 in combination with the remaining limitations as required by the power control actuator according to claim 16.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861